Citation Nr: 0736248	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-37 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to February 
1970.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.

In September 2007, the appellant testified during a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.  A motion 
to advance this case on the Board's docket was received by 
the Board at the Travel Board hearing and this motion was 
granted by the Board on the record for financial hardship.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling; bilateral high frequency hearing loss, rated as 30 
percent disabling; acne scars of the face, neck, back, and 
chest, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; and status post shell fragment wound of 
the left calf, rated as noncompensable.  The combined 
disability rating is 80 percent.

2.  The veteran's service-connected disabilities preclude him 
from securing and maintaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Legal criteria and analysis

The veteran claims that he is unable to work due to problems 
associated with his service-connected disabilities and that a 
TDIU is warranted.  For the reasons that follow, the Board 
agrees.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular or an average person 
in general, to follow a substantially gainful occupation.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for PTSD, rated as 70 percent disabling; 
bilateral high frequency hearing loss, rated as 30 percent 
disabling; acne scars of the face, neck, back, and chest, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and status post shell fragment wound of the left 
calf, rated as noncompensable.  The veteran's combined rating 
is 80 percent.  38 C.F.R. § 4.25.  Thus, he meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that he is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  As such, the Board will now review 
the evidence of record to see if it demonstrates that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to service-connected disabilities.

On his TDIU application (VA Form 21-8940), dated and received 
in December 2004, the veteran indicated that he had a 12th-
grade education and had completed one year of college.  The 
veteran indicated that he last worked as a clerk for the 
United States Postal Service in December 2002.  At the 2007 
Travel Board hearing, the veteran clarified that he has been 
receiving Workers' Compensation for the past 4 years.  (See 
Transcript "T." at 4-5.)  

At an October 2005 VA PTSD examination, the VA examiner, a 
physician, noted that the veteran had aggressive behavior 
with an abnormal affect and mood.  He was quite angry and 
depressed.  The examiner also noted that the veteran had 
impaired impulse control, unprovoked irritability, and could 
become violent.  Although he had normal speech and no 
obsessional rituals, the veteran had poor judgment, 
moderately impaired memory, and some suicidal ideation.  The 
examiner thought the veteran could be dangerous if he was 
threatened.  The Axis I diagnosis was PTSD, chronic and 
severe with a Global Assessment of Functioning (GAF) score of 
45.  The Board notes that a GAF score of 41 to 50 indicates 
the examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  The VA examiner also noted that the veteran had 
intermittent inability to perform activities of daily living, 
but he was able to perform self-care.  It was further noted 
that the veteran should be in anger management programs.
  
The Board also notes numerous letters of record from F.K., 
M.D., a VA staff psychiatrist.  The letters from Dr. F.K., 
dated in December 2005, March 2006, April 2007, and August 
2007, indicate that the veteran has been under the care of 
this psychiatrist.  All 4 of these letters also stated that 
the veteran suffers from serious psychological symptoms which 
render him unable to function at work.  Dr. F.K. also 
stressed in each that that the veteran's prognosis was poor.

Regarding the veteran's other service-connected disabilities, 
the veteran had a VA QTC skin and scars examination in 
October 2005.  The VA examiner noted that the veteran had a 
proximal inverted L-shaped scar measuring 2 inches across and 
4 inches in length on the left leg as well as a 4 inch linear 
scar present on the posterior left calf.  Examination of the 
scars found them to be hypopigmented, nontender, 
nondisfiguring, and not associated with ulceration, 
adherence, instability, tissue loss, keloid, or abnormal 
texture.  On the veteran's upper chest and upper back, he had 
50 to 60 small linear scars measuring from 1/8 inch to 1/2 
inch that are diffusely distributed with very few on the head 
or neck.  Examination of these scars revealed them to be 
hypopigmented, nontender, mildly disfiguring, but not 
associated with ulceration, adherence, instability, tissue 
loss, keloid, or abnormal texture.  The VA examiner noted 
that the objective finding was scarring.

Musculoskeletal examination of the veteran's left calf in 
October 2005 revealed it to be symmetric to the right calf 
and within normal limits.  No peripheral nerves were noted as 
being involved.  The diagnosis was scarring with subjective 
complaints of pain and weakness.  The examiner noted that the 
affected muscle group, Group XI, is distal to his knee, and 
it does not effect the functioning of his left knee.  

Additionally, regarding the veteran's service-connected 
bilateral hearing loss, an October 2005 VA QTC audiological 
examination showed a diagnosis of moderate to severe high 
frequency sensorineural hearing loss with fair speech 
discrimination in both ears.

The Board notes that marginal employment is not to be 
considered substantially gainful employment.  38 C.F.R. §  
4.16(a).  The standard, as in this case, is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore v. Derwinski, 
1 Vet. App. 356 (1991) (noting that substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage).  The 
Board notes that the veteran has received essentially no 
education beyond high school, and it appears that any gainful 
employment he could be engaged in would involve at least some 
contact with people.  While the Board acknowledges that the 
veteran has obviously obtained skills and experiences while 
working as a clerk with the Postal Service for approximately 
20 years, the competent clinical evidence indicates that the 
veteran would be unable to perform such duties or employment 
with comparable duties due to the symptoms of his service-
connected PTSD.  Further, there is no contradicting competent 
evidence in the file indicating that the veteran is capable 
of performing even general employment, and what such 
employment would entail. 

In conclusion, the veteran is currently service-connected for 
multiple disabilities, to include PTSD, rated as 70 percent 
disabling.  The veteran is also unemployed, and has been 
since December 2002.  The evidence shows that he stopped 
working as a postal clerk initially because of his 
nonservice-connected left knee replacement surgery.  However, 
the competent evidence indicates that the veteran's 
symptomalogy from his service-connected PTSD renders him 
unable to follow a substantially gainful occupation.  The 
Board notes that the veteran is to be afforded every 
reasonable doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
this case, the Board has resolved all reasonable doubt in the 
veteran's favor.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disabilities is warranted.


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


